   Case 18-10025-SMT   Doc 21   Filed 01/22/19 Entered 01/22/19 13:53:39   Desc Main
                                Document Page 1 of 5
The document below is hereby signed.

Signed: January 22, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    NARAYANAN SWAMINATHAN,               )     Case No. 18-00390
                                         )     (Chapter 7)
                           Debtor.       )
                                         )
                                         )
    VICTOR SANTORE, et al.,              )
                                         )
                           Plaintiffs,   )
                                         )
                  v.                     )
                                         )
    NARAYANAN SWAMINATHAN,               )     Adversary Proceeding No.
                                         )     18-10025
                           Defendant.    )
                                         )     Not for Publication in
                                         )     West’s Bankruptcy Reporter.

                        MEMORANDUM DECISION AND ORDER
                    GRANTING MOTION FOR DEFAULT JUDGMENT

         The plaintiffs have filed a Corrected Motion for Default

    Judgment (“Motion”) (Dkt. No. 17) seeking a nondischargeable

    judgment against the defendant in the amount of $581,450.22, plus

    interest, costs, and attorney’s fees, or in the alternative, that

    the debtor be denied a discharge.         The court has already denied

    the defendant a discharge in Adversary Proceeding 18-10024, but

    because the debtor could seek to set aside that denial of
Case 18-10025-SMT   Doc 21   Filed 01/22/19 Entered 01/22/19 13:53:39    Desc Main
                             Document Page 2 of 5


discharge, the court will proceed to address the plaintiffs’

complaint seeking a judgment declaring the debts owed them to be

nondischargeable and fixing the amounts owed.            Accordingly, the

court proceeds to determine the appropriateness of granting the

plaintiffs’ Motion.      An Entry of Default was entered by the clerk

on December 7, 2018, and the defendant has not filed a response

to the Motion.      Taking the facts alleged in the complaint to be

accurate, it is appropriate to grant a default judgment.

However, the Motion cannot be granted in its entirety.                  The

plaintiffs’ demand for prejudgment interest at the rate of 5.25%

may not be granted, and will be modified for the reasons set

forth below.     Additionally, the plaintiffs have not shown a legal

right to attorney’s fees.

      The plaintiffs seek prejudgment interest at the November

2018 prime rate of 5.25% calculated from June 19, 2016.                  There is

no federal statute that governs the rate that should be applied

to prejudgment interest.        Jones v. UNUM Life Ins. Co. of America,

223 F.3d 130, 139 (2d Cir. 2000).          It is within the court’s

discretion to compute prejudgment interest.            Berger v. Iron

Workers Reinforced Rodmen, Local 201, 170 F.3d 1111, 1139 (D.C.

Cir. 1999).    However, the D.C. Circuit has held that the prime

rate is not only an appropriate rate, but agrees with the Seventh

Circuit which has held that the prime rate is the more

appropriate rate.      Forman v. Korean Air Lines Co., Ltd., 84 F.3d


                                       2
Case 18-10025-SMT    Doc 21   Filed 01/22/19 Entered 01/22/19 13:53:39   Desc Main
                              Document Page 3 of 5


446, 450 (D.C. Cir. 1996).

      There does not seem to be any requirement that the prime

rate be variable or set.         Several courts have averaged the prime

rate over the years from the date of the injury to the date of

the judgment.       See Berger, 170 F.3d at 1139; Cement Div., Nat.

Gypsum Co. v. City of Milwaukee, 31 F. 3d 581, 587 (7th Cir.

1994); Matter of Oil Spill by Amoco Cadiz Off Coast of France on

March 16, 1978, 954 F. 2d 1279, 1332 (7th Cir. 1992).               The court

in Webster v. Harris Corp. (In re NETtel), 327 B.R. 8, 13-14

(Bankr. D.D.C. 2005), followed the proposal of the trustee

calculating the prejudgment interest using the September prime

rate of each year the proceeding had been pending with interest

compounded on each anniversary.

      The plaintiffs proposed a set rate using the prime rate from

the month proceeding the filing of the Motion, November 2018,

which was at 5.25%, with interest not compounded.              The court in

Amoco Cadiz held that the court must use the rates in force

during the case, not whatever rate prevails at the end of the

case.   954 F.2d at 1333.        Accordingly, the court will not adopt a

prejudgment rate of 5.25%.         However, the court will follow the

plaintiff’s proposal of using a set rate, rather than a variable

rate, and will average the prime rate during the time the

proceeding has been pending (June 2016 to January 2019).                 The




                                        3
Case 18-10025-SMT   Doc 21   Filed 01/22/19 Entered 01/22/19 13:53:39   Desc Main
                             Document Page 4 of 5


average rate during that time was 4.45%.1           Therefore, the court

will award prejudgment interest at the rate of 4.45%.

Accordingly, each plaintiff will be awarded their claim, plus

prejudgment interest as follows:

      •    Victor Santore - Damages = $40,983.03

                                 Prejudgment interest = $4,731.74

                                 Total award of $45,714.77.

      •    Alexis and Mariela Humphreys - Damages = $81,963.04

                                 Prejudgment interest = $9,463.14

                                 Total award of $91,426.18.

      •    Mirza Abbas Raza - Damages = $40,983.03

                                 Prejudgment interest = $4,731.74

                                 Total award of $45,714.77.

      •    Vinay Kadam Sadashiv - Damages = $81,940.77

                                 Prejudgment interest = $9,460.57

                                 Total award of $91,401.34.

      •    Banmeet Saluja - Damages = $184,313.10

                                 Prejudgment interest = $21,280.09

                                 Total award of $205,593.19.

      •    Harish Singh - Damages = $40,983.03

                                 Prejudgment interest = $4,731.74

      1
        This was arrived at by adding the monthly prime rates
from June 2016 through January 2019, obtained from the Federal
Reserve Data Download Program (available at
https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15),
equaling 138.15, and dividing that by the number of months, 31,
arriving at 4.45.

                                       4
Case 18-10025-SMT                                                                                    Doc 21        Filed 01/22/19 Entered 01/22/19 13:53:39   Desc Main
                                                                                                                   Document Page 5 of 5


                                                                                                                       Total award of $45,714.77.

                              •                             Manjit Singh - Damages = $40,983.03

                                                                                                                       Prejudgment interest = $4,731.74

                                                                                                                       Total award of $45,714.77.

                              The plaintiffs also seek attorney’s fees, but they have not

provided any legal basis entitling them to attorney’s fees.

Accordingly, the request for attorney’s fees will be denied.

                              It is thus

                              ORDERED that the Corrected Motion for Default Judgment (Dkt.

No. 17) is GRANTED IN PART.                                                                                              It is further

                              ORDERED that a monetary judgment will follow awarding the

plaintiffs monetary judgments in the amounts set forth above

according to their claims.                                                                                              It is further

                                    ORDERED that a separate judgment will follow declaring as

to each plaintiff that the debt owed the plaintiff is

nondischargeable.                                                                                              It is further

                              ORDERED that the plaintiffs’ request for attorney’s fees is

DENIED.

                                                                                                                                       [Signed and dated above.]

Copies to: Defendant (by hand-mailing); recipients of e-
notifications of orders.




R:\Common\TeelSM\TTD\Orders\Default\Order granting motion for default judgment_Santore v. Swaminathan_v3.wpd
                                                                                                                               5
